DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities: On lines 3 and 5 of claim 9, each occurrence of “conductor” should be changed to --inductor-- to avoid potential 112 issues therein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura US 9,306,529.
As per claims 1-3 and 7-9, Imamura discloses in Fig. 2 a multilayered band pass filter (e.g. band pass filter 1B (As stated in Col. 3 lines 3-8 and Col. 5 lines 21-24, filter 1B in Fig. 2 is similar to that of filter 1A in Figs. 1 and 3, thus the explanation below within the office action in regards to the multilayer structure of filter 1B will be made by referring to the structure of filter 1A in related Fig. 3 since Imamura does not provide a  including a multilayer body (related Fig. 3, multilayer body comprising of insulating layers 21a-21o) in which a plurality of dielectric layers including first and second dielectric layers (e.g. layers 21l and 21k respectively) are laminated in a lamination direction (e.g. vertical laminating direction), the multilayer band pass filter comprising:
as per claim 1, a first LC parallel resonator (Fig. 2, parallel resonator LC1) including a first inductor (e.g. inductor Ls1); and a second LC parallel resonator (Fig. 2, parallel resonator LC2) including a second inductor (e.g. inductor Ls2); wherein the first inductor includes a first line conductive pattern (related Fig. 3, line electrode 32) extending in a first direction (At least a middle portion of electrode 32 on layer 21l extends in a vertical direction on the layer 21l.) on the first dielectric layer and first and second via conductive patterns (related Fig. 3, via electrodes 41 and 42 respectively of electrode 32 on layer 21l) extending from the first line conductive pattern toward the second dielectric layer (related Fig. 3; The via electrodes 41 and 42 extend from the electrode 32 on layer 21l downward towards layer 21k.); and the second inductor includes a third via conductive pattern (related Fig. 3, via electrode 46) extending in the lamination direction;
as per claim 2, wherein, as seen from a second direction (e.g. horizontal direction) perpendicular to the first direction with respect to the first dielectric layer, the third via conductive pattern is provided between the first and second via conductive patterns (related Fig. 3; When viewing the filter in the horizontal direction with respect to the layer 21l, the via electrode 46 is disposed between the via electrodes 41 and 42 (see Fig. 5a).);
as per claim 3, a first terminal (e.g. input electrode 11); a second terminal (e.g. input electrode 12); and a third LC parallel resonator (e.g. resonator LC3) including a third inductor (e.g. inductor Ls3); wherein a signal input through the first terminal is transmitted to the first LC parallel resonator, the second LC parallel resonator, and the third LC parallel resonator in this order and then is output through the second terminal (As shown in Fig. 2, an input signal inputted at electrode 11 is transmitted to resonators LC1, LC2, and ; and the third inductor includes a second line conductive pattern (Col. 5 lines 21-24; The inductor Ls3 in Fig. 2 has a ring shaped electrode (i.e. “second line conductive pattern”) similar to the electrode 34 shown in related Fig. 3 for inductor Ls2.) extending in the first direction on the first dielectric layer (At least a portion of the electrode 34 for inductor Ls3 extends in the vertical direction (i.e. “first direction”) above or “on” layer 21l.) and fourth and fifth via conductive patterns (e.g. via electrodes 45 and 46 of the ring shaped electrode for inductor Ls3) extending from the second line conductive pattern toward the second dielectric layer (The via electrodes extend in the laminating direction downward towards layer 21k.);
as per claim 7, a fourth LC parallel resonator (e.g. resonator LC4) including a fourth inductor (e.g. inductor Ls4); wherein the first LC parallel resonator, the second LC parallel resonator, the third LC parallel resonator, and the fourth LC parallel resonator are provided in this order between the first terminal and the second terminal (The resonators LC1-LC4 are provided in this order between the electrodes 11 and 12.);
as per claim 8, wherein a capacitor (e.g. capacitor Cm1) is electrically connected between a first terminal of the first inductor and a first terminal of the second inductor (Fig. 2; Capacitor Cm1 is connected between a top terminal of inductor Ls1 and a top terminal of inductor Ls2.); and
as per claim 9, a second terminal of the first inductor (e.g. bottom terminal of inductor Ls1) is electrically connected to ground; and a second terminal of the second inductor (e.g. bottom terminal of inductor Ls2) is electrically connected to ground.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura US 9,306,529 in view of Matsumura et al. US 2002/0057139.
As per claims 4, 5, 10, 11, and 13, Imamura discloses the multilayer band pass filter according to claim 1, but does not disclose as per claim 4, a shield electrode located on an outer portion of the multilayer body.
Matsumura et al. exemplarily discloses in Figs. 1-2 a filter element 41 comprising a shield pattern 57 that is formed on only one of the upper outer surface or the lower outer surface of the element (Paragraph 42 of Matsumura et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have added a shield electrode on only an upper outer or lower outer surface of the multilayer filter of Imamura as exemplarily taught by Matsumura et al. with the motivation of providing the well-known benefit of shielding the filter from external noise, as well-known in the art.
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 4 and 10, a shield electrode electrically connected to ground (Fig. 2 of Matsumura et al., ground terminal G1) and located on an outer portion of the multilayer body; as per claim 5, wherein the shield electrode covers at least partially a side surface extending along the lamination direction of the multilayer body (In the resultant circuit, shield electrode corresponding to ground terminal G1 is formed on a side surface that extends along the vertical laminating direction of the body as shown in Fig. 2 of Matsumura et al.); as per claim 11, wherein at least one line conductive pattern provided on at least one dielectric layer of the multilayer body is electrically connected to the shield electrode (In the resultant circuit, the line electrode 32 of Imamura is electrically connected to the shield of Matsumura et al. via ground.); and as per claim 13, the shield electrode located on only a single outer surface of the multilayer body (Paragraph 42 of Matsumura et al.).
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843